Title: From George Washington to Theodorick Bland, 28 December 1786
From: Washington, George
To: Bland, Theodorick



Dr Sir,
Mount Vernon 28th Decr 1786.

I am now about to fulfill my promise with respect to the Drill plough and Timothy seed—both accompany this letter to Norfolk, to the care of Mr Newton. The latter I presume is good, as I had it from a Gentleman (Colo. Levin Powell) on whom I can depend. The former, it is scarcely necessary to inform you, will not work to good effect in Land that is very full either of stumps, stones or large clods; but where the ground is tolerably free from these & in good tilth—& particularly in light land, I am certain you will find it equal to your most sanguine expectation for Indian Corn, wheat, Barley, Pease or any other tolerably round grain that you may wish to sow, or plant in this manner. I have sowed Oats very well with it, which is among the most inconvenient & unfit grains for this machine.
To give you a just idea of the use & management of it, I must observe, that the barrel at present has only one set of holes, & these adapted for the planting of Indian Corn only eight inches apart in the row: but by corking these, the same barrel may receive others of a size fitted for any other grain. To make the holes, observe this rule—begin small & encrease the size ’till they emit the number of grains, or thereabouts, you would chuse to deposit in a place. They should be burnt—done by a gage, (that all may be of a size) and made widest on the out side to prevent the seeds choking them.
You may, in a degree, emit more or less through the same holes, by encreasing or lessening the quantity of seed in the barrel. The less there is in it, the faster it issues. The compressure is encreased by the quantity & the discharge is retarded thereby. The use of the band is to prevent the seeds issuing out of more holes than one at a time. It may be slackened or braced according to the influence the atmosphere has on the leather: the

tighter it is, provided the wheels revolve easily, the better. By decreasing or multiplying the holes in the barrel, you may plant at any distance you please. The circumference of the wheels being six feet or 72 inches, divide the latter by the number of inches you intend your plants shall be asunder, & it gives the number of holes required in the barrel.
The sparse situation of the teeth in the harrow, is designed that the ground may be raked without the harrow being clogged, if the ground should be clody or grassy. The string, when this happens to be the case, will raise & clear it with great ease, & is of service in turning at the ends of rows; at which time the wheels, by means of the handles, are raised off the ground as well as the harrow to prevent the waste of seed. A small bag, containing about a peck of the seed you are sowing, is hung to the nails on the right handle, & with a small tin cup the barrel is replenished with convenience whenever it is necessary without loss of time, or waiting to come up with the seed bag at the end of the row. I had almost forgot to tell you, that if the hole in the leather band (thro’ which the seed is to pass when it comes in contact with the hole in the barrel) should incline to gape, or the lips of it turn out, so as to admit the seed between the band & barrel, it is easily, & must be remedied by rivetting a piece of sheet tin, copper, or brass the width of the band, & about four inches long with a hole through it the size of the one in the leather—I found this effectual. Mrs Washington joins me in presenting the compliments of the season to Mrs Bland & yourself, & with great esteem, I am Dear Sir &c.

G: Washington

